Name: 1999/126/EC: Council Decision of 22 December 1998 on the Community statistical programme 1998 to 2002
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  employment;  economic analysis;  monetary economics;  business organisation;  economic conditions
 Date Published: 1999-02-16

 Avis juridique important|31999D01261999/126/EC: Council Decision of 22 December 1998 on the Community statistical programme 1998 to 2002 Official Journal L 042 , 16/02/1999 P. 0001 - 0045COUNCIL DECISION of 22 December 1998 on the Community statistical programme 1998 to 2002 (1999/126/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof,Having regard to the draft Decision submitted by the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),Whereas, in accordance with Article 3(1) of the Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics (3) a Community statistical programme should be established;Whereas economic and monetary union is imposing substantial demands on the supply of monetary, balance of payments and financial statistics for the Community;Whereas in accordance with Regulation (EC) No 322/97, the Community should be able to have timely access to statistical information comparable between the Member States which is up to date, reliable, pertinent and produced as efficiently as possible for the design, implementation, monitoring and evaluation of its policies;Whereas the availability of up-to-date comparable statistics of good quality is often a necessary condition for implementing Community policies;Whereas, in order to insure the consistency and comparability of statistical information in the Community, there is a need to establish a medium-term Community statistical programme which identifies the approaches, the main fields and the objectives of the actions envisaged in respect of these priorities;Whereas in certain areas covered by various Community policies a breakdown of data by gender is important;Whereas the specific method of drawing up Community statistics requires particularly close cooperation within a developing community statistical system via the Statistical Programme Committee, set up by Decision 89/382/EEC, Euratom (4), as regards the adaptation of the system, notably via the introduction of legal instruments necessary to establish the said Community statistics and whereas account is to be taken of the burden on respondents, be they business, households or individuals;Whereas, in accordance with Article 3(1) of Regulation (EC) No 322/97 before submitting its draft Decision, the Commission has submitted the guidelines for establishing the programme to the Statistical Programme Committee, the European Advisory Committee on Statistical Information in the Economic and Social Spheres and the Committee on Monetary, Financial and Balance of Payment Statistics;Whereas in the implementation of the programme the principles stated in Article 10 of Regulation (EC) No 322/97, in particular the principles of impartiality and reliability, apply;Whereas a reference to a statistical action in the annexed framework programme does not affect the powers of the budgetary authority as defined in the Treaty,HAS ADOPTED THIS DECISION:Article 1 The Community statistical programme for the period from 1998 to 2002 (hereinafter 'the programme`) is hereby set up. The programme is annexed hereto. It defines the approaches, the main fields and the objectives of the actions envisaged during that period.Article 2 Taking account of the available resources of the national authorities and the Commission, the programme shall cover the principal Community policy priorities of:- economic and monetary union,- competitiveness, growth and employment,- European Union enlargement,and shall also ensure the continuation of existing statistical support for decisions in current policy areas and the additional requirements arising from new Community policy initiatives.Article 3 The programme shall be implemented in accordance with the rules and principles laid down in Regulation (EC) No 322/97.Article 4 During the third year of implementation of the programme the Commission shall prepare an intermediate report showing its stage of development and present it to the Statistical Programme Committee.At the end of the period covered by the programme the Commission, after consulting the Statistical Programme Committee, shall present an appropriate evaluation report on the implementation of the programme, taking into account the views of independent experts. That report is to be completed by the end of 2003 and subsequently submitted to the European Parliament and the Council.Article 5 This Decision is addressed to the Member States.Done at Brussels, 22 December 1998.For the CouncilThe PresidentC. EINEM(1) OJ C 328, 26.10.1998, p. 227.(2) OJ C 235, 27.7.1998, p. 60.(3) OJ L 52, 22.2.1997, p. 1.(4) OJ L 181, 28.6.1989, p. 47.ANNEX I COMMUNITY STATISTICAL PROGRAMME (1998 to 2002): APPROACHES INTRODUCTION (i) The need for statistical information for EU policy Statistical information is of primary importance if the Institutions of the EU, and indeed the public at large, are to have any means whatsoever of determining on a factual basis both the need for European policy initiatives as well as the progress such initiatives are making. Eurostat (the Statistical Office of the European Communities) has as its main task the provision of such statistical information across a wide range of social, economic and environmental factors to support existing and future policies of the EU.Structure of the Annex This Annex provides a summary of European statistical requirements viewed from the perspective of the policy needs of the European Union. These needs are broken down by the 17 titles identified in the Treaty on European Union, treaties establishing the European Communities and subsequent legislation. An 18th 'title` has been added to accommodate policy requirements from funding of the European Union (VAT and GNP, the third and fourth resource) and also the activities concerning enlargement.For each of these policy titles, this Annex provides:- the principal orientation of the statistical work to be carried out within this five-year period for each policy area and the specific action plans envisaged,- the specific Treaty provisions and main legal acts which provide the impetus for such work,- the presence of any policy documents which form the basis of the statistical requirements,- an indication of the foreseeable regulatory frameworks related to statistics for the policy (to be finalised in the annual programme each year as envisaged in the Council Regulation on Community statistics),- the areas of statistical work which support the policies of the title according to the CSS classification for work themes, set out in Annex II,- those themes for which insufficient resources exist to assure completion of the work in the requisite timescale.This Annex concentrates on the policy determinants of the programme of work.(ii) Programme strategies Throughout the programme of work the strategic guidelines will target:(a) users: to meet the requirements of Community policies and to adapt statistical information to the needs of the users;(b) priorities: the requirement to clearly identify priorities such as to show the work which will and will not be possible given the resource perspectives;(c) work planning: within the priority framework, to organise in an efficient way the activities necessary to achieve the production targets; major projects, whether in infrastructure or sectors, will be developed using project management techniques;(d) coordination: to assure regular communication between the Commission services as policy users of Community statistics and the suppliers within a developing Community statistical system upon whom the provision of data depends;(e) quality: continually to seek ways to improve the quality (including the timeliness) of Community statistics and achieve more uniform standards and relevance;(f) efficiency: to ensure that the data supply process is as cost efficient as possible;(g) response burden: to reduce to an absolute minimum possible the burden on respondents;(h) international standards: Community statistics will be made comparable with those for other areas of the world by taking into account the standards approved by relevant international organisations.These aspects will be subject to monitoring during the course of the programme and the findings included in the programme evaluation.(iii) Priority management The priorities for statistical work are managed according to three different categories of activity. These priorities are reviewed by the Commission, after consultation with the Statistical Programme Committee, on an annual basis so that they take into account the coming years of the programme. New actions and priorities should be based on a comprehensive view of statistical demands and taking into account the ability of Member States to fulfil them. New demands should be weighed against existing statistics.(a) Major Community policy requirementsThe implementation of Community policy initiatives will give rise to a need for new statistical outputs. The policy and related statistical requirements judged to be of the highest priority are as follows:- economic and monetary union, stage three: the statistical requirements of the stability and growth pact, short-term indicators of demand, output, labour market activity and costs,- competitiveness, growth and employment and the 'Pact for employment`: the structure of the costs and outputs of business enterprises, structure of the labour market,- EU enlargement: significant demands for reliable and comparable statistical information for the candidate countries.(b) Statistical support to ongoing policiesStatistical activities which support existing Community policy areas, such as agriculture, economic and social cohesion and external trade, will be maintained subject to a continuing review of needs.(c) Other areasOther areas of statistical data collection not covered above are nevertheless required for policy purposes. Their production will be governed by available resources.For activities within this priority framework, the detailed range and extent of data collected will in general continue to be elaborated by Eurostat with the Member States in the context of the Statistical Programme Committee (SPC) and the Committee on Monetary, Financial and Balance of Payment Statistics (CMFB) according to the rules defined in the Council Regulation on Community statistics and in conformity with agreed principles for such decisions concerning work management.(iv) Subsidiarity The legislative context for this is covered by both the Council Decision setting up the SPC (89/382/EEC, Euratom) and the Council Regulation on Community statistics (EC) No 322/97 supported by the Commission Decision on the role of Eurostat as regards the production of Community statistics (97/281/EC) to ensure a coordinated approach on statistical information across all Commission services. Eurostat can only carry out such a significant task in liaison with the statistical authorities in the Member States and has thus always based its activities on a fundamental principle of subsidiarity. This is carried out across a wide range of national authorities but principally with the national statistical institutes of the EU Member States.(v) The balance of needs and resources The CSS has to maintain a vigilant watch on the balance between the needs for information for Community policy purposes and the resources required at both EU, national and regional authority levels to provide the information. The load on respondents is becoming an increasingly critical factor in such evaluations. It is also important to maintain sufficient flexibility to allow the national authorities to implement the most cost-effective solutions to satisfy Community statistical information needs. The statistical system has undergone significant development in the past few years. Recent investments need consolidation and periodic review to allow the release of finance and resource for higher priority tasks.This Annex identifies the complete set of statistical requirements necessary to support Community policies and in the context of overall resources management, then define the allocation of priorities across the various components of statistical work according to the framework described above.TITLE I FREE MOVEMENT OF GOODS Statistical implications The management and monitoring of the internal market requires information on trade in goods between EU Member States. Data on trade between Member States which have adopted the single currency and Member States which have not are also needed for EMU purposes.Information, whether detailed or aggregated is necessary in connection with compilation of national accounts and sectoral analyses, competition rules, the management and guidance of agriculture and fisheries, regional development, energy protection, etc.This information is provided by the Intrastat system introduced in 1993.With the completion of the internal market, customs documents and checks can no longer be used as a source of statistics on trade in goods between Member States. Consequently, Regulation (EEC) No 3330/91 provides for the production of these statistics by means of direct collection from intra-Community operators (Intrastat). However, some teething troubles have been encountered with Intrastat (major delays in the publication of data, a high non-response rate and the poor quality of some individual returns) which have led to the Commission proposing a strengthening of the collection system.The unsatisfactory quality of the results provided by the system and the administrative burden, which many SMEs regard as excessive, have prompted Eurostat to take various types of action (as evaluation of national Intrastat systems, opinion polls among suppliers and users of statistics, a seminar on the future of Intrastat).In consequence, the work on corrections and simplifications (the SLIM initiative) will continue, making it possible to reduce the burden on enterprises and improve the operation of the system. Another priority is the constant updating of the methods used for collecting, processing and disseminating data (the Edicom project).The design of intratrade statistics will be severely impacted by the new EMU requirement for timely and highly accurate figures at the macro level and, in all likelihood, by the possible change to the VAT system. Research will be carried out on a redesign of the system.The Intrastat system and the information necessary for the EU's common commercial policy (Extrastat) need to be developed and managed in a coherent information system (Comext - see Title VII) in compliance with future needs.Summary During the programme period the Commission will strive to:- improve the operation of the Intrastat system and the quality of its results in terms of precision and availability, in particular to respond to the requirement to produce national accounts,- reduce its burden on respondents via alternative and simplification proposals,- analyse in depth the statistical implications of a possible change of the VAT system and the requirement to produce timely, accurate figures at the macro level, and propose alternative statistical developments.Legal references Treaty establishing the European Community - Part Three - Title I, and Title V, Chapter 3Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (OJ L 316, 16.11.1991, p. 1)amended by:Commission Regulation (EEC) No 3046/92 of 22 October 1992 laying down provisions implementing and amending Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States (OJ L 307, 23.10.1992, p. 27)Commission Regulation (EEC) No 2256/92 of 31 July 1992 on statistical thresholds for the statistics on trade between Member States (OJ L 219, 4.8.1992, p. 40)rectified by:Corrigendum to Commission Regulation (EEC) No 2256/92 of 31 July 1992 on statistical thresholds for the statistics on trade between Member States (OJ L 170, 13.7.1993, p. 32)Commission Regulation (EEC) No 3046/92 of 22 October 1992 laying down provisions implementing and amending Commission Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States (OJ L 307, 23.10.1992, p. 27)amended by:Commission Regulation (EEC) No 2385/96 of 16 December 1996 simplifying the concept of net mass (OJ L 326, 17.12.1996, p. 10)Commission Regulation (EEC) No 860/97 of 14 May 1997 with regard to the reporting to the value of goods (OJ L 123, 15.5.1997, p. 12)Commission Regulation (EEC) No 3590/92 of 11 December 1992 concerning the statistical information media for statistics on trade between Member States (OJ L 364, 12.12.1992, p. 32)Commission Regulation (EC) No 1125/94 of 17 May 1994 on the deadlines for forwarding statistics on trade between the Member States (OJ L 124, 18.5.1994, p. 1)Commission Regulation (EC) No 2820/94 of 21 November 1994 fixing a threshold value for individual transactions in the context of statistics relating to trade between Member States (OJ L 299, 22.11.1994, p. 1)Council Decision 96/715/EC of 9 December 1996 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (OJ L 327, 18.12.1996, p. 34)Commission Decision 97/599/EC of 24 April 1997 approving 29 proposals for actions likely to benefit from Community financing under Council Decision 96/715/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (not published on the Official Journal)Commission Decision 97/784/EC of 20 May 1997 approving 23 proposals for actions likely to benefit from Community financing under the Council Decision 96/75/EC relating to inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (not published in the Official Journal).Policy documents Making the most of the internal market - The strategic programme (COM(93)632).The SLIM initiative - Report by the Commission to the Council and the European Parliament on the SLIM pilot project (COM (96)559).A common system of VAT - A programme for the Single Market (COM(96)328).Statistical legislation A modified or a new basic regulation may be necessary to take into account the results of studies under way on alternative collection systems (SLIM) and the possible development in the VAT domain.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Delayed financial support for actions in the Member States to accelerate the implementation of the new regulations on short-term indicators and structural business statistics for:- industry (theme 44),- distributive trades (theme 47).TITLE II AGRICULTURE (INCLUDING FISHERIES) Statistical implications Agriculture The common agricultural policy (CAP) absorbs nearly half the Communities' budget. The Commission has thus a major task in relation to the CAP. There is the usual role of policy formulation, monitoring, evaluation and adaptation. The Commission makes regular proposals for Council legislation on agricultural price and quantity parameters. It also has extensive delegated competence for current management. A large set of agricultural statistics has been developed to support these different activities. It covers agricultural structures, agricultural prices and incomes, production statistics (crops, livestock, balance sheets), agro-industry and forestry.The main effort in the next five years will be, as in the current programme, to operate this set of statistics and to carry out essential maintenance, i. e. the adaptations required to keep in line with the current details of the CAP, with technical developments (e. g. computing) and with the rest of official statistics. Particular attention will continue to be given to the environmental dimension, by developing statistics needed for the analyses of the agricultural and environmental inter-linkages, inter alia, improvement of the statistics on use of fertilisers and pesticides, on organic farming and actions to maintain biodiversity and rural habitats.Further attention will also be given to maintaining quality, in particular comparability, in the face of the economy measures in this sector nationally and in Eurostat. A prolongation of the Council Decision on improving Community agricultural statistics will be sought. This management framework provides a collective and transparent approach for steadily better use of national and Community resources available for producing agricultural statistics thanks to tested adaptations targeting Community needs. The statistics produced will be put to greater use (e. g. modelling, direct access by Member States and a structured extension towards generalised land-use statistics).As well as the maintenance and improvement of the existing set of agricultural statistics, two tasks looking to the future will be undertaken. Agricultural statistics and the way to develop them (including evaluation criteria) will be defined to meet the needs of the CAP seven to ten years hence. That will have to take account of the way the CAP may change following through the reforms resulting from the 'Agenda 2000` proposals in response to forces such as enlargement, international trade commitments, environment and the future of the rural world. A detailed, independent review of the present system is envisaged as a contribution to this work. The second task is to continue and deepen the regular flow of comparable data from official sources in central and eastern European countries. This data is already needed for membership negotiations and appropriate developments facilitate later full integration.Fisheries The three main elements of the common fisheries policy (CFP) are the management of fishery resources, the management of the market for fishery products and the restructuring of the EU's fishing industry within the constraints of the resources. The legislation on catch, landings and aquaculture developed within Eurostat's statistical programme meet the Commission's current statistical requirements for the first two elements of the CFP.Future developments within the CFP will concentrate on the integration of the various components, from biology to resources, through improved control of the activities of fishing vessels. These measures are unlikely to result in an additional demand for data and the main effort in the coming years will be on consolidating and improving data flows (completeness, timeliness, consistency, comparability and accessibility) on the basis of existing legislation.The development of policies resulting from the social and economic consequences of limiting the activities of fishing vessels and reducing the size of the EU fishing fleet will produce an increase in demand for data on parameters to assess the social and economic situation. Eurostat will respond in an appropriate manner to such developments in policy.Summary During the programme period the Commission will strive to:- apply the TAPAS scheme for progressive improvements to the existing set of agricultural statistics, mainly as far as quality, comparability, efficiency savings, simplification and timeliness is concerned,- plan the development of agricultural statistics with the aim to meet the future needs of the CAP,- assist in the development of comparable data for the negotiations on the enlargement of the Union,- consolidate and improve the quality of the fishery statistics.Legal references Treaty establishing the European Community - Part Three - Title IIAgriculture Council Directive 97/77/EC of 16 December 1997, amending Directives 93/23/EEC, 93/24/EEC and 93/25/EEC on the statistical surveys to be carried out on pig, bovine animal and sheep and goat productionCouncil Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (OJ L 162, 1.7.1996). Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings between 1988 and 1997 (OJ L 56, 2.3.1998) as amended by Council Regulation (EC) No 2467/96 of 17 December 1996 (OJ L 335, 24.12.1996)Council Regulation (EC) No 3205/93 of 16 November 1993 amending Regulation (EEC) No 357/79 on statistical surveys of areas under vines (OJ L 289, 24.11.1993)Council Directive 76/625/EEC concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of certain species of fruit trees (OJ L 218, 11.8.1976)Council Regulation (EEC) No 3453/80 of 22 December 1980 amending Council Regulation (EEC) No 154/75 on the establishment of a register of olive cultivation in the Member States producing olive oil (OJ L 360, 31.12.1980)Council Regulation (EEC) No 2392/86 of 24 July 1986 establishment a Community vineyard register (OJ L 208, 31.7.1986)Council Regulation (EC) No 400/94 of 21 February 1994 extending Regulation (EEC) No 1615/89 establishing a European forestry information and communication system (EFICS) (OJ L 54, 25.2.1994)Commission Decision 96/393/EC of 13 June 1996 amending Decision No 377/85/EEC on Community typology for agricultural holdings (OJ L 163, 2.7.1996)Council Regulation (EEC) No 837/90 of 26 March 1990 concerning statistical information to be supplied by the Member States on cereals production (OJ L 88, 3.4.1990)Council Regulation (EEC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cereals (OJ L 98, 24.4.1993)Council Decision 94/753/EC of 14 November 1994 on the continued application of remote sensing to agricultural statistics during the period 1994 to 1998 (OJ L 299, 22.11.1994)Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (OJ L 149, 21.6.1993)Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (OJ L 149, 21.6.1993)Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat stocks (OJ L 149, 21.6.1993)Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products (OJ L 78, 28.3.1996)Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (OJ L 282, 1.11.1975)Fisheries Council Regulation (EEC) No 1382/91 of 21 May 1991 on the submission of data on the landings of fishery in Member States (OJ L 133, 28.5.1991)Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 365, 31.12.1991)Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 186, 28.7.1993)Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the north Atlantic (OJ L 270, 13.11.1995)Council Regulation (EC) No 788/96 on aquaculture production statistics in the Member States (OJ L 108, 1.5.1996).Policy documents Strategy document: 'Study on alternative strategies for the development of relations in the field of agriculture between the EU and the associated countries with a view to future accession of these countries` (CSE (95) 607, December 1995)Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Agriculture structure survey: delayed analysis of survey (theme 62).TITLE III FREE MOVEMENT OF PERSONS, SERVICES AND CAPITAL Statistical implications Persons To ensure proper planning for this policy of the European Union, it is necessary to have reliable and timely information on all aspects of movements of citizens both within the European Union and between the European Union and other countries and to determine the actual population of the European Union from time to time using administrative registers and censuses combined with projections of future trends.The 1998-2002 period will be marked by consolidation and exploitation of data available from work carried out in the period 1993-1997. Apart from Census 2000, the results of which will most likely not be available before the end of the planning period covered by this programme, no further data collection is envisaged. Statistical work will be extended to cover other geographical areas, notably in liaison with programmes on central and eastern European countries and Mediterranean countries.Summary Work will primarily focus on:- harmonisation of concepts used in the area of migration, and as used in censuses, social surveys and administrative registers,- analysis of available data.Services and capital Existing balance of payment statistics are thought to be adequate for monitoring the provisions concerning the free movement of services and capital in the internal market. At present, all the Member States consider the continued existence of a national balance of payments to be vital, even after the launch of the third phase of economic and monetary union. The development of a new system for measuring trade remains however possible but will not be launched before the end of the present planning period in 2002.Annual and short-term information on the services sectors is essential for the management and monitoring of the internal market. In addition, this same information is also needed, for assessing the impact of international negotiations on national economies, for improving the quality of quarterly and annual national accounts statistics, for analysing the competitiveness of service enterprises and the impact on user productivity or monitoring developments in employment, and for defining the role of the tertiary sector in regional development - particularly the activities of business carrying out transport, financial and business services.The establishment of a system of comparable data on the audiovisual industry and markets, as well as on communications infrastructures and services, is needed for the assessment of new policies, implementation and monitoring of the internal market and competition in these fields.Analysis of the economic circumstances and social trends in tourism requires a consolidation of the statistical system in terms of information needed for forward planning so that the various operators in European tourism can devise genuine strategic options.The work during the next five years will thus concentrate on implementing the new Council Regulations on structural business surveys and on short-term statistics in the services sector, developing a new set of statistics to complete the existing information in the communications sector and audiovisual services, pursue the work on tourism statistics and on the development of business registers for statistical purposes.Summary During the programme period:- pilot surveys will be launched and the structural business survey will be implemented on a progressive basis,- pilot studies will be launched and the short-term statistics Regulation will be implemented with a particular focus on the service sector,- studies will be realised to determine the needs for statistics in the field of communications and of the information society,- users requirement analyses, sources assessment, data collection and testing of methods by pilot studies in the audiovisual sectors will be undertaken,- existing tourism statistics will be developed further by implementing the Directive adopted in 1995,- the Regulations on business statistics, short-term statistics and business registers for statistical purposes will be implemented.Legal references Treaty on European Union, Title VICouncil Regulation (EEC) No 311/76 of 9 February 1976 on the compilation of statistics on foreign workersCouncil Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (OJ L 14, 17.1.1997), as amended by Regulation (EC, Euratom) No 410/98Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statisticsCouncil Decision 97/15/EC of 9 December 1996 on a third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (1997 to 2000). (OJ L 6, 10.1.1997)Council Directive 95/57/EC of 23 November 1995 concerning the collection of information in the field of tourismStatistical registers: Council Regulation (EEC) No 2186/93 on Community coordination in drawing up business registers for statistical purposesPolicy documents White Paper 'Growth, competitiveness, employment: The challenges and ways forward into the 21st century`Commission Recommendation 96/280/EC concerning the definition of small and medium-sized enterprisesWhite Paper on European social policy (1994)Green Paper on commerce (COM(96) 530)Green Paper on financial services and consumersGreen Paper 'People first: Living and working in the information society`Europe and the global Information society. Recommendations to the European Council ('Bangemann report`), 1994Proceedings of the G7 Information Society Conference, 1995Council Decision 92/421/EEC on a Community action plan to assist tourism (OJ L 231, 13.8.1992)Proposal for a Council Decision on a first multiannual programme to assist European tourism (1997-2000) 'Philoxenia` - COM(96) 168 and COM(96) 635Social economy: Proposal for a Council Decision relating to a multiannual programme (1994-1996) of work for cooperatives, mutual societies, associations and foundations in the Community (COM(93)650)Proposal for a Council Decision concerning actions aimed at establishing an infrastructure for statistical information concerning the audiovisual and related sectors.Statistical legislation Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Delayed financial support for actions in the Member States to accelerate the implementation of the new regulations on short-term indicators and structural business statistics for:- services (theme 51),- distributive trades (theme 47).TITLE IV TRANSPORT Statistical implications Implementing the common transport policy requires comprehensive, precise and rapid information on the functioning of the European transport system so that the policies and initiatives pursued can be assessed and the quality of transport systems improved through the development of integrated and competitive systems.Additions will be made to the current system of information on transport with a view to providing users with sufficiently detailed and timely statistics.There are plans to use new methodological approaches in order to incorporate the concept of intermodality (and its links with the concept of inter-operability of trans-European transport networks) in the collection of transport statistics. With the help of new technologies, in particular through more widespread use of electronic data interchange techniques, it should be possible to collect the intermodal data needed and to alleviate the burden on business at the same time.The impact of transport liberalisation in Europe on statistical sources will require a change in the methods used and a rationalisation of data collection activities within the Member States, with cost/efficiency considerations to the fore.The development of trans-European transport networks (TENs) means that the work programme for this area must fulfil the requirements of precise and comparable information, improved collection methods and new concepts for analysing and presenting the data (for example geographic information systems). Thus the information needed for assessing and further developing the trans-European networks should be collected with a view to increasing the competitiveness of European industry.As part of the common transport policy and with a view to developing sustainable mobility, it will be necessary to set up a statistical system capable of measuring the impact of transport on the environment and on safety.Summary It is planned to carry out the following work:- further implementation of the legal bases recently adopted by the Council in the field of transport statistics,- adaptation of the legal bases currently in force as a result of the liberalisation of various modes of transport in Europe,- development of a statistical system on intermodal transport based on existing data available in the Member States.Legal references Treaty establishing the European Community. Council Directive 78/546/EEC of 12 June 1978 on statistical returns in respect of carriage of goods by road, as part of regional statisticsCouncil Directive 80/1119/EEC of 17 November 1980 on statistical returns in respect of carriage of goods by inland waterwaysCouncil Directive 89/462/EEC of 18 July 1989, amending Directive 78/546/EEC on statistical returns in respect of carriage goods by road, as part of regional statisticsCouncil Directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by seaDraft Council Regulation (EC) of 14 September 1995 on statistical returns in respect of carriage of passengers, freight and mail by airCouncil Directive 92/106/EEC of 7 December 1992 on the establishment of common rules for certain types of combined transport of goods between Member StatesCouncil Decision 93/704/EEC of 30 November 1993 on the creation of a Community database on road accidentsProposed Council Regulation on statistical returns in respect of carriage of goods by road.Policy documents White Paper on the future development of the common transport policy: a global approach to the construction of a Community framework for sustainable mobility (COM(92) 494)Commission communication: 'The common transport policy action programme 1995-2000` (COM(95) 302)Commission communication to the Council and the European Parliament 'Connecting the Union transport infrastructure network to its neighbours - Towards a cooperative pan-European transport network policy` (COM(97) 172 final)Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network (OJ L 228, 9.9.1996)Report from the Commission on progress with the project and its future prospects - CARE: Community database on road traffic accidents - Council Decision 93/704/EEC of 30 November 1993 (COM(97) 238 final)Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions - Intermodality and intermodal freight transport in the European Union - A system's approach to freight transport - Strategies and actions to enhance efficiency, services and sustainability (COM(97) 243 final).Statistical legislation Apart from completion of ongoing work (road transport and air transport statistics), no major new statistical legal acts are envisagedPolicy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints None.TITLE V COMMON RULES ON COMPETITION, TAXATION AND APPROXIMATION OF LAWS Statistical implications Only if harmonised, integrated and sufficiently detailed information is available rapidly will the Community institutions be able to prevent unfair competition, businesses be able to assess their level of competitiveness and economic analysts be able to provide vital data for policy-making.In the trade between Member States, value-added tax will for the time being continue to be levied in the country of destination. Under a definitive value-added tax system in the Community, as envisaged by the Commission, intra-Community supplies would no longer be subject to the tax rate applying in the country of destination but to that in force in the country of origin. Such a common value-added tax system, which may be introduced at some point in the future, would in the Commission's view require a mechanism for allocating some point in the future, would in the Commission's view require a mechanism for allocating receipts between Member States, based on information from their national accounts. Should the Council decide in principle to introduce such a common value-added tax system, a study would be required of the suitability of the national accounts for this purpose, taking into consideration the higher level of reliability required, the loss or degradation of information due to the change in the VAT system and the extra response burden which the replacement surveys will place on businesses. The implementation of any consequent improvement to the national accounts would impose an enormous burden on the producers of the national accounts in terms of human resources and high costs.Special attention will be paid to ensuring that the work resulting from the programme is adequately coordinated as regards the use made of classification systems (including the units surveyed), definitions of variables and concepts in general. Published statistics will reflect this coordinated approach, making tables more comparable as between different topic areas.Summary Work will mainly concentrate on:- improving the quality and the comparability of macroeconomic data from the national accounts,- improving the approximation of laws through better statistical coordination.Legal references Treaty establishing the European Community - Part Three - Title VCouncil Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics.Policy documents Commission Recommendation 96/280/EC concerning the definition of small and medium-sized enterprises.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Delayed financial support for actions in the Member States to accelerate the implementation of the new Regulations on short-term indicators and structural business statistics for:- industry (theme 44),- services (theme 51),- distributive trades (theme 47).TITLE VI ECONOMIC AND MONETARY POLICY Statistical implications The implementation of economic and monetary union requires very close statistical monitoring to support macroeconomic policy coordination and the monetary policy functions of the European System of Central Banks. The Stability and Growth Pact presents new statistical requirements. Meanwhile measuring the extent of economic convergence achieved by Member States remains important.Much of the task will be to continue and supplement the efforts made to harmonise statistics on the convergence criteria. The goal of maintaining price stability (Article 105) means that, pursuant to Council Regulation (EC) No 2494/95, the quality and comparability of the Harmonised Indices of Consumer Prices (HICPs) have to be enhanced and the Monetary Union Index of consumer Prices (MUICP) will have to be developed.Monitoring of the budgetary situation and of the stock of government debt (Article 104C and the Stability and Growth Pact agreed upon in Dublin) will be carried out on the basis of the accounts of general government drawn up using the ESA 95 methodology approved by the Council (Regulation (EC) No 2223/96) in June 1996. Harmonisation and comparability will be kept under review in order to provide the institutional decision-makers with high quality and comparable statistical instruments so as not to create any distortions in the judgements made of the budgetary situation in each Member State.Moreover, monitoring of the economic situation in the Member States as provided for in the Treaty (Article 103) has shown the need to continue efforts to harmonise national accounts and to produce all of the tables provided for in the Council Decision on ESA 95. These data are increasingly used as a basis for policy decisions, hence the obligation incumbent upon the Commission to monitor with the utmost stringency the implementation of ESA 95 by the Member States. In addition, the priority given to employment, which is one of the listed objectives for EMU according to Article 2 of the Treaty and explicitly linked to Article 103 through Article 102A, makes necessary further efforts in improving labour statistics.The drawing up of quarterly accounts at current and constant prices on very comparable bases is necessary for the purpose of monitoring the Stability and Growth Pact. Aggregate national accounts covering the Member States which have adopted the single currency will be prepared.Work on drawing up the principal aggregates of the accounts in terms of purchasing power parities will be continued. Therefore, it will be necessary to carry out major methodological revision work namely the revision of the methodology for purchasing power parities to make the results more reliable for comparative analyses.In order to provide statistics with the necessary breadth, comparability, timeliness and frequency to coordinate macroeconomic policy and support the monetary policy functions of the European System of Central Banks, work will be pursued on short-term indicators of demand, output, the labour market, prices and costs. This work will complement further development of monetary and financial indicators.Summary During the next five years, the main efforts will be made to:- pursue the development and production of statistics for the conduct of macroeconomic policy coordination and of monetary policy, for the Stability and Growth Pact, and the continued assessment of economic convergence,- implement the Regulation on the European system of accounts (ESA 95).Legal references Treaty establishing the European Community - Part Three - Article 2Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonised indices of consumer pricesCouncil Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community as amended by Council Regulation (EC) No 448/98 of 16 February 1998, completing and amending Regulation (EC) No 2223/96 with respect to the allocation of financial intermediation services indirectly measured (FISIM) within the European system of national and regional accounts (ESA)Resolution of the European Council on the Stability and Growth Pact - Amsterdam, 17 June 1997Council Regulation (EC) No 1467/97 of 7 July 1997 on speeding up and clarifying the implementation of the excessive deficit procedureCouncil Regulation (EC) No 1466/97 of 7 July 1997 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies.Policy documents With Paper on 'Growth, competitiveness, employment`, Chapter B1, European Commission 1993Broad Economic Policy Guidelines, yearly, issued by the CouncilAnnual Economic Report, yearly, European CommissionJoint Employment Report, yearly, Council and European CommissionGreen Paper on the practical arrangements for the introduction of the single currencyDecisions of the European Councils in Madrid, Florence and Dublin.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints None.TITLE VII COMMON COMMERCIAL POLICY Statistical implications Article 113 of the EC Treaty sets out the procedures in force for authorising the Commission to open negotiations in the field of commercial policy. Multilateral negotiations will be conducted according to the GATT Agreements and under the WTO. Bilateral negotiations complete the picture.The Community's statistical resources need to be of the same standard as those of its partners, or better. The Community needs full, swift and detailed information on trade in goods with third countries (Extrastat). The existing information system will be maintained at a high level of efficiency.Negotiations on EU enlargement may lead to appropriate adjustments in trade statistics. Adhesion countries should be supported in their efforts to adapt to the statistical acquis.Although the SLIM initiative on trade in goods between EU Member States (see Title I) is currently focused on internal trade between Member States, it is likely to lead to requests for some similar simplifications of the statistical system for external trade. Simplifications of customs documents and checks will also affect the statistical system.Studies are planned on the impact of globalisation on trade statistics. A survey of businesses will be followed by appropriate action, probably around year 2000.Furthermore, in connection with the General Agreement on Trade in Services (GATS), the statistics on international trade in services, foreign direct investment and foreign affiliates' trade will be developed. This constitutes a high priority for the coming years.Studies will be carried out to develop statistics measuring the impact of globalisation of the economy. These studies will be carried out in close cooperation with the statistical institutes of the Member States and other international organisations. Special attention will be given to the effects of methodology, collection systems, etc., on other areas of statistics.Summary The main activities will concentrate on:- the implementation of the revised international concepts and definitions for trade statistics, including those necessary to implement ESA 95,- the Comext system regrouping data on Intrastat and Extrastat will be improved to make more user-friendly, and extended to integrate trade volume and unit value indices,- studies to increase comparability of data necessary to support multilateral and bilateral negotiations will be done with third countries,- the development of indicators for measuring the impact of the globalisation of the economy on businesses, labour markets and trade statistics.Legal references Treaty establishing the European Community - Part Three, Title VICouncil Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (OJ L 118, 25.5.1995, p. 10)amended by:Council Regulation (EC) No 476/97 of 13 March 1997 with regard to the statistical territory (OJ L 75, 15.3.1997, p. 1)Commission Regulation (EC) No 40/96 of 7 May 1996 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (OJ L 114, 8.5.1996, p. 7)Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical classification and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1)amended by:Council Regulation (EEC) No 3528/89 of 23 November 1989 amending Regulation (EEC) No 2658/87 on the tariff and statistical classification and on the Common Customs Tariff (OJ L 347, 28.11.1989, p. 1)Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code - Article 252 (OJ L 302, 19.10.1992, p. 50)Commission Regulation (EC) No 1734/96 of 9 September 1996 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical classification and on the Common Customs Tariff (OJ L 238, 19.9.1996, p. 1)Commission Regulation (EC) No 2317/97 of 21 November 1997 on the country classification for the external trade statistics of the Community and statistics of trade between Member States (OJ L 321, 22.11.1997, p. 19).Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints International trade in services statistics and foreign investment statistics (theme 54).Technical cooperation with third countries (theme 21).TITLE VIII SOCIAL POLICY, EDUCATION, VOCATIONAL TRAINING AND YOUTH Statistical implications Statistics will be required for analysis of long-term unemployment and studies of transition processes. Employment and labour market data need to be provided to meet the decisions of the Amsterdam European Council and the monitoring of the employment guidelines decided at the Luxembourg extraordinary European Council on employment. In addition to the tools being put into place to tackle the problems caused by the absence of both short-term statistics on the labour market and comparable data on unemployment and salaries, appropriate data on measuring employment performance in the context of the guidelines will also be required. Work will concentrate on further harmonisation of unemployment rates, estimation of underemployment and development of a continuous labour force survey in most of the EEA Member States and the pre-accession countries. In addition, a permanent system of statistics on earnings and labour costs will be adopted, including short-term indicators of labour costs based on data available in Member States. Existing statistics will be examined, and if necessary developed and combined, to produce common indicators of employment performance as defined in the employment guidelines.The implementation of 2 five-year Community action programmes (1995-1999) one on education and the other on vocational training, together with a Council resolution focusing explicitly on the promotion of education and training statistics have led to a considerable increase in the demand for internationally comparable statistics on education and training. For the period 1998-2002, statistical developments in these areas will go hand in hand with: (a) the guidelines of the Luxembourg job summit; (b) the objectives of structural funds; and (c) the objectives of the new generation of education, training and youth programmes. In this context, it is already known that statistics on (i) transition from school to work, (ii) length of school education, (iii) lifelong learning and (iv) linking employability and vocational training would be strongly demanded.To ensure proper planning of numerous European Union policies, it is necessary to have reliable and timely information on demography and migration. The period 1998-2002 will be marked by consolidations and analysis of work carried out in the 1993-1997 period. There will be no new data collected except by way of censuses.The increasing awareness of the Community's role in the area of social policy requires harmonised and internationally comparable data on living conditions. Articulated indicators of income levels, living conditions and social exclusion will be developed.The time-use survey will provide additional non-monetary information on living conditions and enable the Commission to present statistics on the full contribution (namely paid and unpaid work) of men and women to the economy.The Commission is required to ensure that quality of life is maintained through adequate social protection systems, which requires an internationally comparative statistical data base on social protection expenditures and receipts. Esspros data collection will continue with production of associated publications. Studies of active labour market policies will be undertaken in such areas as measures to promote employment, influence of fiscal systems on social protection, etc.In line with the Council resolution on the harmonisation of statistics on accidents at work and occupational diseases, the proposed work programme on safety, hygiene and health at work (1996-2000) foresees the continuation of projects on comparable statistics on health and safety at work. Consistent series of data will be established to provide the means for the monitoring of health and safety at work and the efficiency of regulation in this field.The structuring/integration of household surveys and similarly between surveys and registers, will be pursued with a view to rationalising resources and improving comparability of output.Summary Work during the next planning period will mainly concentrate on:- the consolidation and analysis of work on population and migration,- further development of harmonised statistics in the field of unemployment and labour market (e. g. labour force survey, quarterly labour cost statistics)- meeting new and existing data requirements in the area of continuing vocational training,- the continuation of statistical projects on health and safety,- the improvement of statistics on income distribution, living conditions and social exclusion,- coordination of work on a time-use survey,- the consolidation of social protection statistics.Legal references Treaty establishing the European Community - Part Three, Title I, Title II, Title V, Title VIII, Title XIVTreaty on European Union, Title VICouncil Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the CommunityLabour cost survey (Council Regulation (EC) No 23/97 of 20 December 1996)Structure of earnings survey (Council Regulation (EC) No 2744/95)Council resolution of 5 December 1994 on the promotion of education and training statistics in the European Union (OJ C 374, 30.12.1994)Council regulation (EEC) No 311/76 of 9 February 1976 on the compilation of statistics on foreign workersCouncil resolution of 27 March 1995 (95/C 168/01) on harmonising statistics on accidents in the workplace, data on occupational diseases.Policy documents White Paper on 'Growth, competitiveness and employment` (1993), White Paper on 'European social policy` (1994)Conclusions of the extraordinary European Council meeting on employment, Luxembourg, November 1997Decision No 819/95/EC of the European Parliament and of the Council, Council Decision of 14 March 1995 establishing the Community action programme 'Socrates` (OJ L 87, 20.4.1995)Council Decision of 6 December 1994 on the implementation of a European Community vocational training policy 'Leonardo` (OJ L 340, 29.12.1994)Council Decision No 267/90/EC on the action programme for the development of continuing vocational training in the EC 'FORCE` (OJ L 156, 21.6.1990)Commission communication (July 1996) and Council resolution (December 1996) on equal opportunities for people with disabilitiesFramework Directive 89/391/EEC providing for minimum requirements concerning health and safety at work under Article 118AAnticipated Council Decision adopting a Community programme (SAFE - Safety actions for Europe) to improve safety, hygiene and health at workGreen Paper on 'European social policy`White Paper on 'Teaching and learning: Towards a learning society` (1995)Joint report by the Ecofin/Employment and Social Affairs Council and the Commission to the European Council of Heads of State and/or GovernmentCommunication from the Commission on a Community programme concerning safety, hygiene and health at work (1996-2000) (COM(95) 282 final)'Platform of action`, document released at the fourth World Conference on Women, Peking 1995.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged. Legislative acts arising from new programmes which will replace the present policy documents on education and training in the year 2000.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Time-use survey (theme 36).TITLE IX CULTURE Statistical implications Culture and the media play a decisive role in forging a European Union identity. In purely economic terms, the cultural sector is growing, not only as regards the volume and quality of the services produced but also as a source of job creation.The major challenge during the coming period is to produce internationally comparable statistics from data collection activities already operational within the Member States.Summary Work will consist in:- developing a set of cultural statistics from existing sources.Legal references Treaty establishing the European Community - Part Three - Title IX.Policy documents Resolution of the 'Culture and Audiovisual` Council of 20 November 1995 on the promotion of statistics on cultural matters.First report on the consideration of cultural aspects in European Community action, presented by the Commission to the 'Cultural and Audiovisual` Council in the first half of 1996.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints None.TITLE X PUBLIC HEALTH Statistical implications Article 3 of the Treaty stipulates that Community action must include a contribution of the Community towards the achievement of a high level of health protection and Article 129 expressly provides for Community competence in the field of public health, in particular by encouraging cooperation between Member States and, if necessary lending support to their action.In June 1997, the European Parliament and Council adopted a Decision for a programme of Community action on health monitoring within the framework for action in the field of public health (1997 to 2001).The action programme concerns the establishment of a Community health monitoring system to measure health status, trends and determinants throughout the Community, to facilitate the planning monitoring and evaluation of Community programmes and actions and to provide Member States with appropriate health information to make comparisons and to support their national health policies.The activities planned are on the establishment of a series of Community comparable data on health and health determinants, covering domains such as health status (including inter alia disability, morbidity, accidents and mortality by cause), lifestyle and health habits, health care resources and health protection measures.The work will mainly build on existing data and will be carried out in cooperation with international organisations competent in the field of public health, in particular the World Health Organisation (WHO) and the Organisation for Economic Cooperation and Development (OECD).Summary During the next five years, work will mainly focus on:- the establishment of Community health indicators including the selection of relevant information and data for exchange between Member States and the Commission and international organisations, and with conceptual work related to the process of making the data comparable,- the development of a Community-wide network for sharing and transferring health data between Member States and the Commission and international organisations (based on the IDA-CARE telematics project),- the development of methods and tools necessary for analysis and reporting on health status, trends and determinants, and the effect of policies on health.Legal references Treaty establishing the European Community - Part One and Part Three, Title XDecision No 1400/97/EC of the European Parliament and of the Council of 30 June 1997 adopting a programme of Community action on health monitoring within the framework for action in the field of public health (1997 to 2001) (OJ L 193, 22.7.1997).Policy documents White Paper on the 'European social policy`.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints None.TITLE XI CONSUMER PROTECTION Statistical implications Article 3 of the Treaty stipulates that Community action must include a contribution of the Community towards the strengthening of consumer protection.According to Article 100a of the Treaty, the Commission should in its proposals for measures on the establishment or functioning of the internal market concerning consumer protection take as a base a high level of protection. Article 129a of the Treaty expressly provides for Community competence for specific action in the area of consumer protection which supports and supplements the policy pursued by the Member States to protect the health, safety and economic interests of consumers and to provide adequate information to consumers.Summary During the period of the programme, main activities will be on:- providing technical assistance for the collection and evaluation of data.Legal references EC Treaty - Title I, Title V, Title XCouncil Decision of 22 May 1995 amending Decision No 3092/94/EC.Policy document Proposal for a Decision of the European Parliament and the Council establishing a general framework for Community activities in favour of consumers - communication of E. Bonino of 28 January 1998.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints None.TITLE XII TRANS-EUROPEAN NETWORKS Energy Statistical implications The TEN initiative has provided a renewed impetus and dimension to energy statistics serving primarily to support measures taken by the Community and stemming from the energy component in several policies, e. g. competition (particularly, as regards public companies), the Single Market, transport, research and development and the environment. The objective background to the choice of measures consists of structural and short-term data on energy production and consumption and the prices involved.Trade statistics in the field of energy will be consolidated and enhanced.Measures of the environmental dimension in energy, needed for, inter alia, assessing the impact on the environment of emissions of pollutants and ways of reducing them, will be developed. This concerns particularly the development of renewable energy sources, the rational use of energy and substitutes.Summary Work will mainly focus on:- consolidating and improving trade statistics in the field of energy to enable a follow-up of the internal market in the energy domain,- developing a set of statistics on the environmental impact of energy in accordance with the obligations taken on by the Member States within the framework of the post-Kyoto strategy.Legal references Treaties establishing the ECSC and Euratom; Treaty on European UnionCouncil Directive 90/377/EEC of 29 June 1990 concerning the Community procedure to improve the transparency of gas and electricity prices charged to industrial end usersCommission Decision No 2390/96/ECSC of 16 December 1996 and Commission Recommendation 96/88/ECSC of 16 December 1996 concerning solid-fuel statistics.Policy documents White Paper on energy policy for the European Union (COM(95) 682)Commission communication of 20 November 1996 on 'Energy for the future: renewable sources of energy - Green Paper for a Community strategy`Commission document 'Energy in Europe on 2020 - A scenario approach` (1996)Proposal for a Council Decision concerning the organisation of cooperation around agreed Community energy objectives (submitted by the Commission) (COM(96) 431)Altener programme of 29 June 1992 on the promotion of renewable energy sources.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Telematic networks Statistical implications During the next period, work will focus on the introduction of new information technologies, EDI and telematic networks supporting the European statistical system on priority areas such as national accounts, balance of payments, ECU statistics, external trade statistics, industrial indictors, Prodcom, price indices, transport, insurance, agriculture, health, employment and the environment.The statistical domains will be reviewed in the light of the Commission's policy priorities, bearing in mind in particular the deadlines for the introduction of the euro and the statistics connected with convergence criteria, regional and social policy, industrial and commercial policy, possible developments in the enlargement of the European Union and the effects of the year 2000 on the demand for statistics.Summary Priority will be given to the implementation:- of an inter-organisational network with all partners of the European statistical system for the exchange of data,- of a European reference environment for the dissemination of data.Legal references Treaty establishing the European Community - Part Three - Title XII (telematic networks)Interchange of data between administrations (IDA) programme (Council Decision 95/468/EC)Council Decision 96/715/EC of December 1996 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom)Policy documents Europe and the global information society - Recommendations to the European Council - Bangemann reportA communication for the Council on electronic commerce is currently being preparedA new legal basis is currently being prepared for a new 'IDA 2` programme for the period 1998-2002.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Transport networks Statistical implications Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European network puts into practice the new Community competencies conferred by the Treaty on European Union.Implementing this Decision requires relevant statistics which can be used to monitor and evaluate Community policies and activities aimed at establishing and developing trans-European transport networks, with a view to contributing to the smooth functioning of the internal market and strengthening economic and social cohesion. Statistics are also needed to evaluate the environmental impacts of trans-European networks, and to develop policies in such a way as to minimise these impacts.These statistics, in combination with a geographical reference, will relate to traffic flows on the trans-European networks and to traffic volumes at the points at which the various modes of transport interconnect.Information on infrastructure parameters and on the corresponding investment will also be collected at both European and national and regional levels (distribution of the structural funds).Summary Work will focus on:- analysis of the sources and methods to be used in introducing statistics on transport infrastructures within the framework of a geographical information system.Legal bases Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network (OJ L 228, 9.9.1996).Policy documents Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee, and the Committee of the Regions on public-private partnerships in TENs projects (COM(97) 453 final).Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints None.TITLE XIII INDUSTRY Statistical implications Article 130 of the EC Treaty states that the Community and the Member States shall ensure that the conditions necessary for the competitiveness of the Community's industry exist. This implies the need at Community level for a range of harmonised industrial statistics in order to assess levels and trends in competitiveness.A primary activity at the start of the period covered by this programme will be the implementation of the 1996 Council Regulation on statistics on the structure of businesses that includes a number of new variables aimed at monitoring the competitiveness of industry more effectively. Work will continue on the use of industry data by region for the evaluation of spending of regional funds.The follow-up of the progress of the internal market will be considerably improved by new statistics on market size due to the systematic use of the Prodcom system, which has recently completed its initiation phase.Important areas for improvement, as far as the environmental dimension of industry is concerned, include data on expenditure, on industries specialised in environmental goods and services, as well as the use of production and input data for material and resource accounts.Taking into account the requirements of the Commission and the European Monetary Institute for better industry indicators to monitor convergence and the progress of the business cycle, a set of short-term indicators will be developed.In order to prepare the future of the iron and steel sector, proposals will be elaborated in order to integrate steel statistics into the existing industrial statistics system after the end of the ECSC Treaty in 2002.Summary During the next period, work will principally concentrate on:- the implementation of the Regulations on structural business statistics and on short-term indicators of industry,- improving the simplification and effectiveness of the Prodcom system,- the integration of future steel statistics into the existing industrial statistics system,- the development of indicators on intangible investment, subcontracting and globalisation in the context of the implementation of the Regulation of structural business statistics.Legal references Treaty establishing the European CommunityTreaty establishing the European Coal and Steel CommunityCouncil Regulation (EC) No 3696/93 of 29 October 1993 on statistical classification of products by activity (CPA)Council Regulation (EEC) No 2186/93 of 22 July 1993 on Community coordination in drawing up business registers for statistical purposesCouncil Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the CommunityCouncil Regulation (EEC) No 3037/90 of 9 October 1990 concerning the statistical nomenclature of economic activities in the European Community and amended by Regulation (EEC) No 761/93 of 24 March 1993Council Regulation (EEC) No 3924/91 of 19 December 1991 concerning the statistical classification and collection of industrial production statistics (Prodcom)Council Regulation (EEC) No 1588/90 of 11 June 1990 on the transmission of confidential data by the national statistical institutes to EurostatCouncil Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (OJ L 14, 17.1.1997), as amended by Regulation 410/98Council Directive 72/211/EEC of 30 May 1972 concerning coordinated statistics on the business cycle in industry and small craft industries. Council Directive 78/166/EEC of 13 February 1978 concerning coordinated statistics on the business cycle in building and civil engineeringCommission Decision No 1566/86/ECSC of 24 February 1986 concerning iron and steel statisticsCommission Decision No 3731/91/ECSC of 18 October 1991 concerning the modification of the questionnaires contained in the Annex to Decisions No 1566/86/ECSC, No 4104/88/ECSC and No 3938/89/ECSCCommission Decision No 3641/92/ECSC of 24 November 1992, amending Decision No 1566/86/ECSCCommission recommendation of 16 November 1994 concerning statistics on traders of steel products.Policy documents White Paper on 'Growth, competitiveness and employment` (1993)Communication from the Commission - Benchmarking the competitiveness of European industry (COM(96) 463)Council Decision 97/15/EC of 9 December 1996 on a third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (1997 to 2000)Annual report on the structural funds.Annual report on the competitiveness of European industry.Statistical legislation Council Regulation on short-term business statistics.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Delayed financial support for actions in the Member States to accelerate this implementation of the new Regulations on short-term indicators and structural business statistics for industry (theme 44).TITLE XIV ECONOMIC AND SOCIAL COHESION Statistical implications The correction of social and regional imbalances is one of the three pillars of European construction, along with the achievement of EMU and the completion of the Single Market; it is the primary objective of the Structural Funds. Since their reform in 1988, the Commission has endowed itself with an integrated policy for social and economic cohesion within which regional statistics play an essential role in the decision implementation process. Community legislation on Structural Funds will continue to determine statistical activity: for instance, eligibility of zones under regional objectives is defined on the basis of socio-economic criteria with respect to certain thresholds; financial allocations to Member States are decided objectively on the basis of statistical indicators; and a greater policy interest in urban areas is likely to lead to a requirement for statistics.The evaluation of the impact of Community policies at regional level and the quantification of regional disparities demands also the availability of numerous regionally based statistics.The regular evaluation reports provided by the Commission ('Periodic reports` and 'Report on social and economic cohesion`) on the socio-economic evolution in the regions necessitates a significant battery of statistical information. Ranging over a broad spectrum of issues such as employment and unemployment, health, education, living standards in general, agricultural production, industrial development, transport, environmental conditions, energy sources and numerous other important policy areas, it is necessary to evaluate developments in all such areas at regional level. Statistical information is required to monitor the current position in all such domains as well as the trends over time.Given the ever-increasing relevance of environmental policy and the impact of various policies on the environment, the development of geographically indexed databases are required in order to provide data for monitoring and policy formulation.RegionsActivity during the next programming period will be driven by the defining (in 1998-1999), putting into place and monitoring (from 2000 onwards) of the new guidelines for Community regional policy, as well as evaluating the action taken during the current 1994-1999 period.Geographical informationThe emphasis will be placed on coordinating work with the national statistical systems (NSIs). The objective will be to provide the statistical community with a European geographical information system (GIS) consisting of a network of national and Community systems. This will require strengthening cooperation with the NSIs in this field by promoting the idea of GIS at the service of statistics, further work in the area of standardisation and endeavouring to achieve pan-European coverage for geographical information.Summary Work will chiefly focus on:- defining, putting into place and monitoring the new Community regional policy,- extending the sectoral and geographical coverage of regional statistics,- developing a European geographical information system in cooperation with the national statistical institutes.Legal references Treaty establishing the European Community - Part Three - Title XIVCouncil Regulation (EEC) No 2081/93 of 20 July 1993, amending Regulation (EEC) No 2052/88 on the tasks of the Structural Funds and related Council Regulations (EEC) No 2082/93 to (EEC) No 2085/93Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the CommunityCouncil Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (OJ L 14, 17.1.1997), as amended by Regulation (EC) No 410/98Council Regulation (EEC) No 3711/91 of 16 December 1991 on the organisation of an annual labour force sample survey in the CommunityCouncil Regulation (EEC) No 571/88 on surveys on the structure of agricultural holdings, as amended by Council Regulation (EC) No 2467/96 of 24 December 1996.Policy documents 'Competitiveness and cohesion: fifth periodic report on the social and economic situation and development of the regions in the Community`'Europe 2000+ - cooperation for European regional development`'First report on economic and social cohesion`Communication from the Commission - Towards an urban agenda in the European Union (COM(97) 197)Proposal for a Council Regulation laying down general provisions on the Structural Funds.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints None.TITLE XV RESEARCH AND TECHNOLOGICAL DEVELOPMENT Statistics on research and innovation Statistical implications As mentioned in the Treaty Articles of Title XV, the Community shall have the objective of strengthening the scientific and technological basis of Community industry and encouraging it to become more competitive at international level by promoting research activities. In Title XIII, the Treaty also mentions that the Community and the Member States shall ensure that the conditions necessary for the competitiveness of the Community's industry exist. The ability of businesses to innovate and benefit from the 'knowledge industry` is undoubtedly an important element in the competitiveness of European industry.In order to conduct this policy, the European Union needs statistics on R & D, technological innovation and science and technology in general, whether financed publicly or privately. These statistics should facilitate the coordination of RTD developments as mentioned in Article 130H, the establishment of multiannual framework programmes (Article 130I) and the production of the report stipulated in Article 130P. They will also be useful for the Member States for defining, monitoring and evaluating their national science and technology policies.Statistics are also required to assess R & D capability of regions for administering the Structural Funds.Priority will be given to improve the quality of the data produced in terms of comparability, scope, timeliness and analyses.Summary Work will principally focus on:- new statistical actions or projects to measure the performance and impact of R & D,- extending the innovation survey and assuring a better coordination of data collection.Legal references Treaty establishing the European Community - Part Three - Title XVCouncil Decision 94/78/EC, Euratom, establishing a multiannual programme for the development of Community statistics on research, development and innovationTreaty establishing the European Community - Part Three - Title XIII.Policy documents Interim report under Article 8 of the Council Decision No 78/97/EC, Euratom (COM(96) 42 final)Green Paper on innovation (COM(95) 688)Implementation of the action plan of innovation (COM(97) 736)Amended proposal for a European Parliament and Council Decision concerning the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002) (COM(97) 439 final)Amended proposal for a Council Decision concerning the fifth framework programme of the European Atomic Energy Community (Euratom) for research and training activities (1998 to 2002) (COM(97) 439 final)Communication from the Commission - Benchmarking the competitiveness of European industry (COM(96) 463).Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Statistical research Statistical implications As part of its R & D policy (see the Articles under Title XV of the Treaty), the Community endeavours to promote research activities which support Community policies. Statistics have been identified in various framework programmes (and in the preparatory documents for the fifth framework programme) as a priority area in which R & D activities will be launched at Community level.Summary During the next five-year period work will focus on:- the development of adequate tools, the promotion of exchanges with the scientific community and the users of technology,- the promotion of new methods within a framework of best practice.Legal references Treaty establishing the European Community - Part Three - Title XVDecision No 1110/94/EC of the European Parliament and of the Council of 26 April 1994 concerning the fourth framework programme of European Community activities in the field of research and technological development and demonstration (1994-1998).Policy documents Amended proposal for European Parliament and Council Decision concerning the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002) (COM(97) 439 final)Amended proposal for a Council Decision concerning the fifth framework programme of the European Atomic Energy Community (Euratom) for research and training activities (1998 to 2002) (COM(97) 439 final)Commission working paper on the specific programmes of the fifth framework programme for research and technological development: Starting points for discussion (COM(97) 553).Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Research and development statistics: innovation statistics survey (theme 73).TITLE XVI ENVIRONMENT Statistical implications The main objective of environment statistics is to serve as an efficient tool for implementation and evaluation of the environmental policy of the European Union. The European Commission's fifth environment action programme 'Towards sustainability` and the review of the programme that took place in 1996 indicate the priority areas for environment statistics. Crucial for a sustainable development is the integration of environmental policies into other policies. To serve as a tool for such integrated policies, the environmental component of the Community statistics needs to be fully harmonised with the relevant socio-economic statistics. Policy areas such as social and regional development, agriculture, transport, energy and industry all have essential environmental targets to fulfil and the environmental component should be included in statistics supporting these policies. It is also planned to develop, put in place and consolidate an integrated system of satellite accounts tracing the interactions between the economy and the environment for all the Member States. An environmental component needs also to be added to social statistics in order to reflect changes in life style and consumption patterns, and the linkages between environment and employment need to be highlighted.In the communication on 'Environmental indicators and green accounting`, the Commission underlined the need for solid data linking the environmental pressures with economic and social actions.A set of environment statistics has been developed, collected and disseminated during recent years, in accordance with the four-year programme for developing the environmental component of official statistics (Council Decision No 808/94/EC). This programme has been designed to meet the needs for statistics together with the information from the European Environment Agency. The four-year programme covers pressures on the environment and responses from society, as well as economic and social statistics already available to describe the underlying driving forces leading to environmental deterioration. However, substantial gaps still remain and they need to be filled. Current and likely future resource availability does not permit the desired comprehensive progress, even allowing for the increasing contribution of sectoral statistics indicated under Titles II, IV, XII, XIII and XIV.Priority will be given to improve the reporting function of environment statistics through various publications and through databases and to continue the development of the statistics according to the lines set out in the four-year programme. Consideration will be given to extending Council Decision No 808/94/EC. The actions started in order to produce pressure indexes will continue and pressure indicators will be published regularly, covering all the main environmental issues and sectors. A strong focus will be given to the supply of comparable statistics linking environment and sectoral issues, in order to support the integration of environment policy into sectoral policies. Ongoing work will be continued to fill important data gaps relating to waste and recycling statistics, water use and discharges, use of hazardous and scarce materials, as well as environmental expenditure.A set of satellite accounts for the environment linked to the national accounts will be developed covering the stocks and use of the main natural resources, flows of materials, emissions and environmental expenditure. These accounts are useful in themselves and constitute an essential basis for environmental analysis and the development of more comprehensive models for the interaction between the economy and the environment.Summary The main effort in the next five years will be to:- pursue the development of environment statistics with preference given to the existing, available basic data and improve their dissemination,- continue the production and further development of environmental indicators and statistics linking environment and various sectors of the economy,- develop a set of satellite accounts for the environment with which developments in the areas of the economy and the environment can be jointly analysed,- increase cooperation with the European Environment Agency.Much of the work will be carried out in partnership with the European Environment Agency.Legal references Treaty establishing the European Community - Part Three - Title XVICouncil Decision 94/808/EC of 15 December 1994, adopting a four-year development programme (1994-1997) relating to the environmental component of Community statistics (OJ L 328, 20.12.1994)Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (OJ L 14, 17.1.1997).Policy documents Fifth action programme 'Towards sustainability`Directions for the EU on environmental indicators and green national accounting - The integration of environmental and economic information systems (COM(94) 670).Statistical legislation Apart from completion of ongoing work (waste statistics), no major mew statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Provision of basic data for environment statistics (theme 71).TITLE XVII COOPERATION WITH THIRD COUNTRIES Cooperation with central and eastern Europe and new independent States Statistical implications In addition to the general provision to cooperate in the area of statistics foreseen under the Community agreements, 12 PHARE countries have intensified their cooperation with the Commission and Member States, in view of implementing the international and Community statistical standards to provide the same data that is required from EU Member States, with the same degree of comparability and quality. For the remaining PHARE and TACIS countries, it is clear that the policies of the European Union require data that is comparable and compiled according to such standards.Summary During the five-year period, work will mainly focus on:- continuing the technical assistance and training for these countries,- improving the statistical information system of these countries.Legal references PHARE programme:Council Regulation (EEC) No 3906/89 of 18 December 1989 on economic aid to the Republic of Hungary and the Polish People's Republic (OJ L 375, 23.12.1989)TACIS programme:Council Regulation (EC, Euratom) No 1279/96 of 25 June 1996 concerning the provision of assistance to economic reform and recovery in the new independent States and Mongolia (OJ L 165, 4.7.1996)Prior to that, Council Regulation (EEC, Euratom) No 2157/91 of 15 July 1991 concerning the provision of technical assistance to economic reform and recovery in the Union of Soviet Socialist Republics (OJ L 201, 24.7.1991)Council Regulation (EEC, Euratom) No 2053/93 of 19 July 1993 (OJ L 187, 29.7.1993).Policy documents PHARE programme: Europe Agreements have been signed with 10 of the 13 PHARE beneficiary countries' governments. The approximation foreseen under these Agreements extends to the statistics area.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Cooperation with other third countries Statistical implications All the legislative texts relating to this activity explicitly state the need for reliable and comparable statistics for the purpose of deciding on and implementing the policies concerned.This means not only making statistics available to the European Union authorities but also, under a partnership arrangement, supporting the national and regional statistical systems of non-member countries so that they will be able to provide these statistics.Summary During the five-year period work will principally consist in:- pursuing the technical assistance and training for third countries according to the needs of partner countries and to the priorities fixed by the Community.Legal references Treaty establishing the European Community - Part Three - Title XVIIACP countries - LomÃ © Convention No IV - 1990-2000 - Protocol VIII, 1995-2000.Policy documents Commission communication to the Council - Horizon 2000Green Paper on EU/ACP relations: a new partnership for the 21st centuryBilateral and regional cooperation agreements with the majority of non-member countriesMediterranean - Barcelona Declaration, 28 November 1995 - Work programme I - Points II, III and IV.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Technical cooperation with third countries (theme 21).TITLE XVIII OTHER Community own resources Statistical implications Own resources necessitating specific statistical work are VAT (the third resource) and GNP (the fourth resource). As far as VAT is concerned, the task at hand is essentially to keep a check on the calculation of the weighted average rate of VAT using the data on the structure of GDP. As regards GNP, the job is to examine the comparability, representativeness and exhaustiveness of the GNP figures of the Member States and to harmonise the methods and the statistical bases for calculating GNP.Summary Main objective during the next five years will be to:- continue the monitoring work on the data provided by the Member States,- set up a link between ESA 79 and ESA 95,- verify the correct implementation of the ESA 95 system of accounts,- continue the work aimed a lifting outstanding reservations concerning the calculation of GNP.Legal references Article 201 of the Treaty establishing the European CommunityCouncil Decision 94/728/EC, Euratom of 31 October 1994 (OJ L 293, 12.11.1994).Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Enlargement of the European Union Statistical implications For the negotiations on accession, the Commission must be able to draw on a complete set of reliable statistics, methodologically comparable with those of the European Union countries.The technical cooperation work which Eurostat has been conducting for several years with the countries of central and eastern Europe has enabled the statistical systems of those countries to move forward and into line with those of the European Union.Certainly basic economic statistics are indispensable: sectoral distribution of GDP creation, population, employment, etc. Other key areas are those which measure the implementation of the internal market, that is activities with cross-border effect such as trade in goods, trade in services and freedom of establishment, balance of payments, capital flows (FDI, FAT), mobility of persons (migrant workers, migration, asylum seekers, etc.), industrial production and structure with a view to capacity, etc.In addition there are requirements for statistics in sectors sensitive for the accession negotiations, supporting primary EU policies such as agriculture, transport, regional and environment.Summary During the five-year period work will concentrate on:- collecting harmonised data for the negotiations with pre-accession countries,- assisting candidate countries to improve their statistical systems to meet Community requirements.Statistical legislation Apart from adaptation of Regulations in force, no major new statistical legal acts are envisaged.Legal references Council Regulation (EC) No 622/98 of 16 March 1998 on assistance to the applicant States in the framework of the pre-accession strategy, and in particular on the establishment of Accession Partnership (OJ L 85, 20.3.1998).Policy needs and Eurostat outputs >TABLE>Work for this title delayed due to resource constraints Monitoring of Community own resources (theme 43).ANNEX II COMMUNITY STATISTICAL PROGRAMME (1998-2002): WORK THEMES I. Statistical infrastructure 11 Classifications12 Statistical training13 Electronic data processing14 Information technologies15 Reference databases16 Information17 Dissemination18 Statistical coordination19 Technical assistance to countries in transition20 Preparation of enlargement21 Technical cooperation with third countries22 Statistical research23 Restructuring plans24 Registers25 Data security and statistical confidentialityII. Demographic and social statistics 31 Population32 Labour market33 Education34 Culture35 Health, safety and consumer protection36 Distribution of incomes and living conditions37 Social protection38 Other social statisticsIII. Economic statistics IIIA. Macroeconomic statistics40 Annual economic accounts41 Quarterly and environment accounts42 Financial accounts43 Monitoring own resources55 PricesIIIB. Business statistics44 Industry45 Energy and raw materials47 Distributive trades48 Transport49 Communication50 Tourism51 Services57 Other economic statisticsIIIC. Monetary, financial, trade and balance of payments statistics52 Money and finance53 Trade in goods54 Trade in services and balance of paymentsIV. Agriculture, forestry and fisheries 61 Land use and countryside62 Agricultural structures63 Agricultural incomes and prices64 Crop production65 Animal production66 Agro-industry statistics67 Reforming agricultural statistics68 Forestry statistics69 Fisheries statisticsV. Multi-domain statistics 71 Environment statistics and indicators72 Regional and geographical information73 Science and technologyVI. Statistics of other Directorates-General 81 Economic and financial statistics (DG II)82 Industrial statistics (DG III)83 Agricultural statistics (DG VI) (included for information only)84 Transport statistics (DG VII)85 Environment statistics (DG XI)86 R & D statistics (DG XII)87 Fisheries statistics (DG XIV)88 Energy statistics (DG XVII)VII. Resources and management 91 International relations92 Planning and evaluation of work93 Management of human resources94 Management of financial resources95 Management of legal bases96 Audit97 General administration99 Decentralised management